

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
HOME PROPERTIES, INC.
2011 STOCK BENEFIT PLAN


2014 RESTRICTED STOCK UNIT
MASTER AGREEMENT


 
This 2014 Restricted Stock Unit Master Agreement (the “Master Agreement”)
relating to a grant (the “Award”) of Restricted Stock Units (as defined in the
Home Properties, Inc. 2011 Stock Benefit Plan (the “Plan”)), dated as of the
Effective Date set forth in the Award Certificate (the “Award Certificate”), is
made by and between Home Properties, Inc. (together with its Subsidiaries, the
“Company”) and each Participant.  The Award Certificate is included with and
made part of the Master Agreement.  In the Master Agreement and each Award
Certificate, unless the context otherwise requires, words and expressions shall
have the meanings given to them in the Plan, except as herein defined.
 
Section 1. Definitions.  For purposes of the Award, the following terms shall
have the following meanings:
 
 
(a) “Award Certificate” means the certificate given to each Participant
specifying the Effective Date, Performance Period, Service-Vested Component
Number of RSUs, Performance-Vested Component Number of RSUs at Target, and the
Performance Component Range of RSUs for that Participant’s Award.
 
(b) “Base Salary” means, with regard to any Participant, such Participant’s
annual base compensation as an employee of the Company determined immediately
prior to the beginning of the Performance Period, without regard to any bonus,
pension, profit sharing, equity or other compensation which the Participant
either receives or is otherwise entitled to have paid on his or her behalf.
 
(c) “Board” means the Board of Directors of Home Properties, Inc.
 
(d) “Cause” means with regard to any Participant, that the Participant’s
employment by or other relationship with the Company has been terminated by
written notice because: (i) of his or her conviction of a felony for a crime
involving an act of fraud or dishonesty; (ii) of intentional acts or omissions
on such Participant’s part causing material injury to the property or business
of the Company; or (iii) the Participant shall have breached any material term
of any employment agreement in place between the Participant and the Company and
shall have failed to correct such breach within any grace period provided for in
such agreement or a Participant shall have breached any material condition of
employment and shall have failed to correct that breach within a reasonable
period of time.  “Cause” for termination shall not include bad judgment or any
act or omission reasonably believed by the Participant, in good faith, to have
been in, or not opposed to, the best interests of the Company.

 
 
 

--------------------------------------------------------------------------------

 

 
(e) “Disability” means the Participant’s inability to perform his or her normal
required services for the Company for a period of six consecutive months by
reason of the individual’s mental or physical disability, as determined by the
Committee in good faith in its sole discretion.
 
(f) “Effective Date” means the Effective Date set forth in the Award
Certificate.
 
(g) “Final Performance-Vested Number” means, with respect to any Participant,
the earned portion of the Performance-Vested Component, expressed as a number of
RSUs, as determined in accordance with the methodology set forth in Schedule A
at the end of the Performance Period.
 
(h) “Home Properties TSR” means the compound annual growth rate, expressed as a
percentage in the value of a share of Common Stock due to stock appreciation and
dividends, assuming dividends are reinvested in accordance with the Home
Properties’ Dividend Reinvestment Plan, during the Performance Period.  For this
purpose, the “Beginning Stock Price” means the average closing sales prices of
the Company’s Common Stock on the NYSE for the trading days in the month of
December immediately preceding the beginning of the Performance Period; and, the
“Ending Stock Price” means the average closing sales prices of the Company’s
Common Stock on the NYSE for the trading days in the month immediately preceding
and including the last day of a Performance Period (or such other period as the
Committee may determine).  Where “Y” is the number of fractional sharesof Common
Stock resulting from the deemed reinvestment of dividends paid during the
Performance Period, the Home Properties TSR is calculated as follows:


(
Ending Stock Price x (1 + Y)
Beginning Stock Price
)1/3
-1

 
(i) “Maximum Number” means the Maximum Number of RSUs pursuant to the applicable
Performance Component Range of RSUs set forth in the applicable Award
Certificate.
 
(j) “NAREIT Apartment Index TSR” means the compound annual growth rate in the
value of the NAREIT Apartment Index during the Performance Period.  The NAREIT
Apartment Index TSR is obtained from information publicly reported by the
National Association of Real Estate Investment Trusts.
 
(k) “NAREIT All Equity REIT Index TSR” means the compound annual growth rate in
the value of the NAREIT All Equity REIT Index during the Performance
Period.  The NAREIT All Equity REIT Index TSR is obtained from information
publicly reported by the National Association of Real Estate Investment Trusts.
 
(l) “Participant” means an Executive Officer of the Company to whom an Award of
Restricted Stock Units has been granted under the Plan.

 
1

--------------------------------------------------------------------------------

 

 
(m) “Performance Component Range” means, with regard to any Participant, the
Threshold Number, Target Number and Maximum Number of Common Shares transferable
under the Performance-Vested Component of an Award, each as set forth in a
Participant’s Award Certificate.
 
(n) “Performance Goals” means the performance goal for each Performance
Requirement, as set forth on Schedule A hereto.
 
(o) “Performance Period” means the three-year period specified in the Award
Certificate.
 
(p) “Performance Requirements” means the performance requirements set forth on
the Schedule A hereto.
 
(q) “Performance-Vested Component” means the number of RSUs subject to the
attainment of the Performance Requirements pursuant to Section 2(c).
 
(r) “Relative NAREIT Apartment Index TSR” means the comparison of the Home
Properties TSR to the NAREIT Apartment Index TSR.
 
(s) “Relative NAREIT All Equity REIT Index TSR” means the comparison of the Home
Properties TSR to the NAREIT All Equity REIT Index TSR.
 
(t) “Retirement” means the Participant’s Termination of Employment with the
Company, other than for Cause, following the date on which the sum of the
following equals or exceeds 70 years: (i) the number of years of the
Participant’s employment and other business relationships with the Company and
any predecessor company, and (ii) the Participant’s age on the date of
termination, provided that the Participant is at least 58 years old.
 
(u) “RSU” means a Restricted Stock Unit.
 
(v) “Service-Vested Component” means the number of RSUs subject to the
attainment of Service Goals pursuant to Section 2(b).
 
(w) “Target Number” means the Target Number of RSUs pursuant to the applicable
Performance Component Range of RSUs set forth in the applicable Award
Certificate.
 
(x) “Termination of Employment” means a “separation from service” of a
Participant from the Company, as defined under Section 409A.
 
(y) “Threshold Number” means the Threshold Number of RSUs pursuant to the
applicable Performance Component Range of RSUs set forth in the applicable Award
Certificate.
 
(z) “Vesting Date” means the Service Vesting Date, as defined in Section 2(b),
with respect to the Service-Vested Component, or the Performance Vesting Date,
as defined in Section 2(c), with respect to the Performance-Vested Component.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2. Grant of RSUs.
 
(a) Award of Restricted Stock Units.  The Company grants to the Participant
named in the Award Certificate an Award of the Service-Vested Component number
of RSUs and the opportunity to earn the Performance-Vested Component Range of
RSUs, as specified in the Award Certificate.
 
(b) Service-Vested Component.
 
(i) Vesting.  Subject to Section 3, one-third of the Service-Vested Component
number of RSUs shall vest on each of the first, second and third anniversaries
of the Effective Date (each, a “Service Vesting Date”), provided that the
Participant remains in the continuous employment with the Company through each
Service Vesting Date.
 
(ii) Payment.  Pursuant to Section 2(d), the applicable shares of Common Stock
underlying the vested RSUs shall be transferred to the Participant as soon as
administratively practicable following each Service Vesting Date, but in no
event later than the later of (A) the end of the calendar year in which the
Service Vesting Date occurs; or (B) the 15th day of the third month following
the Service Vesting Date; provided, however, that the Participant is not
permitted, directly or indirectly, to designate the year of payment.
 
(c) Performance-Vested Component.
 
(i) Vesting.  Subject to Section 3, the Final Performance-Vested number of RSUs
shall be reviewed and approved by the Committee in accordance with the
methodology set forth in Schedule A, and shall vest on either the last day of
the Performance Period or the one-year anniversary of the last day of the
Performance Period, as set forth below; provided, that the Participant remains
in the continuous employment with the Company through such date (the
“Performance Vesting Date”).
 
(ii) Payment.  The Final Performance-Vested Number of RSUs shall be transferred
to a Participant as follows:
 
(A) pursuant to Section 2(d), fifty percent of the shares of Common Stock
underlying the Final Performance-Vested Number of RSUs shall be transferred to
the Participant as soon as administratively practicable following the
Performance Vesting Date, but in no event earlier than January 1 or later than
December 31 of the year following the year in which the Performance Period ends;
and
 
(B) pursuant to Section 2(d), the remaining fifty percent of the shares of
Common Stock underlying the Final Performance-Vested Number of RSUs shall be
transferred to the Participant as soon as administratively practicable following
the one-year anniversary of the end of the Performance Period provided that the
Participant remains in the continuous employment with the Company through such
date, and shall in all instances be transferred  to the Participant no earlier
than January 1 or later than December 31 of the second year following the year
in which the Performance Period ends.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Issuance of Common Stock.
 
(i) Conversion of RSUs.  No shares of Common Stock shall be issued to a
Participant prior to the applicable Vesting Date.  After an RSU vests, the
Company shall promptly cause to be registered in Participant’s name or in the
name of the executor or personal representative of the Participant’s estate, as
the case may be, one share of Common Stock in payment for each vested RSU.  For
purposes of the Award, the date on which vested RSUs are converted into Common
Stock shall be referred to as the “Conversion Date.”
 
(ii) Fractional RSUs.  In the event a Participant is vested in a fractional
portion of RSUs, such portion shall be rounded down to the nearest whole number.
 
Section 3. Effects of Certain Events.
 
(a) General.  Subject to Sections 3(b) through 3(g), in the event that a
Participant’s employment with the Company is terminated prior to the applicable
Vesting Date, all unvested RSUs subject to the Award are automatically
forfeited.
 
(b) Death.  In the event of a Participant’s Death prior to the applicable
Vesting Date, such Participant shall:
 
(i) immediately vest in all of his or her Service-Vested RSUs; provided,
however, that such portion shall be reduced by the number of shares of Common
Stock previously transferred to the Participant pursuant to the Service-Vested
Component of the Award; and
 
(ii) immediately vest in the greater of (1) the Target Number of Participant’s
Performance-Vested RSUs, or (2) a pro-rata number of the Performance-Vested RSUs
based on the performance from the commencement of the Performance Period through
the date of Termination of Employment; provided, however, such portion shall be
reduced by the number of shares of Common Stock previously transferred to the
Participant pursuant to the Performance-Vested Component of the Award.
 
Pursuant to Section 2(d), the applicable shares of Common Stock underlying the
vested RSUs shall be transferred to the executor or personal representative of
the Participant’s estate by the end of the calendar year in which the
Participant died, or, if later, the 15th day of the third month following the
date of the Participant’s death.
 
(c) Disability.  In the event of a Participant’s Termination of Employment due
to Disability prior to the applicable Vesting Date, such Participant shall:
 
(i) immediately vest in all of his or her Service-Vested RSUs; provided,
however, that such portion shall be reduced by the number of shares of Common
Stock previously transferred to the Participant pursuant to the Service-Vested
Component of the Award; and

 
4

--------------------------------------------------------------------------------

 

 
(ii) immediately vest in the greater of (1) the Target Number of Participant’s
Performance-Vested RSUs, or (2) a pro-rata number of the Performance-Vested RSUs
based on the performance from the commencement of the Performance Period through
the date of Termination of Employment; provided, however, such portion shall be
reduced by the number of shares of Common Stock previously transferred to the
Participant pursuant to the Performance-Vested Component of the Award.
 
Pursuant to Section 2(d), the applicable shares of Common Stock underlying the
vested RSUs shall be transferred to the Participant as soon as practicable
following the Participant’s Termination of Employment due to Disability, but in
no event later than 90 days thereafter.
 
(d) Retirement.  In the event of a Participant’s Retirement prior to the
applicable Vesting Date:
 
(A) the restrictions on the Participant’s Service-Vested RSUs shall continue to
lapse and such RSUs shall continue to vest in accordance with the vesting
schedule for such Service-Vested RSUs as set forth in Section 2(b)(i); provided,
however, that such portion shall be reduced by the number of shares of Common
Stock previously transferred to the Participant pursuant to the Service-Vested
Component of the Award; and
 
(B) such Participant shall retain his or her right to vest in Participant’s
Performance-Vested RSUs as if the Retirement had not occurred, with the number
of RSUs that will vest at the end of the applicable Performance Period to be
based on the performance during the entire Performance Period; provided,
however, such portion shall be reduced by the number of shares of Common Stock
previously transferred to the Participant pursuant to the Performance-Vested
Component of the Award.
 
Pursuant to Section 2(d), the entire number of the applicable shares of Common
Stock underlying the vested RSUs shall be transferred to the Participant as soon
as practicable following the end of the applicable Performance Period, but in no
event later than 90 days thereafter.
 
(e) Involuntary Termination of Employment without Cause.  Subject to Section
3(g), in the event of a Participant’s involuntary Termination of Employment
without Cause prior to the applicable Vesting Date, such Participant shall:
 
(i) immediately vest in all of his or her Service-Vested RSUs; provided,
however, that such portion shall be reduced by the number of shares of Common
Stock previously transferred to the Participant pursuant to the Service-Vested
Component of the Award; and
 
(ii) immediately vest in the greater of (1) the Target Number of Participant’s
Performance-Vested RSUs, or (2) a pro-rata number of the Performance-Vested RSUs
based on the performance from the commencement of the Performance Period through
the date of Termination of Employment; provided, however, such portion shall be
reduced by the number of shares of Common Stock previously transferred to the
Participant pursuant to the Performance-Vested Component of the Award.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Pursuant to Section 2(d), the applicable shares of Common Stock underlying the
vested RSUs shall be transferred to the Participant within 30 days of the
Participant’s Termination of Employment.
 
(f) Involuntary Termination for Cause.  In the event of a Participant’s
involuntary Termination of Employment for Cause, all unvested RSUs subject to
the Award, as well as any vested RSUs that have not yet been transferred to the
Participant, are automatically forfeited as of the date of the Termination of
Employment.
 
(g) Certain Terminations Following a Sale Event.  In the event of an involuntary
Termination of Employment without Cause  (i) prior to the end of the Performance
Period and (ii) within the 24-month period following the occurrence of a Sale
Event or a Change of Control as defined in the Company’s Executive Retention
Plan (including any amendments thereto), each Participant shall:
 
(i) become immediately 100% vested in the Service-Vested RSUs; provided,
however, that such portion shall be reduced by the number of shares of Common
Stock previously transferred to the Participant pursuant to the Service-Vested
Component of the Award; and
 
(ii) become immediately vested in the greater of (1) the Target Number of
Participant’s Performance-Vested RSUs, or (2) a pro-rata number of the
Performance-Vested RSUs based on the performance from the commencement of the
Performance Period through the date of Termination of Employment; provided,
however, the full number of Participant’s Performance Vested RSUs shall be
accelerated to the extent that the underlying Performance Requirements have been
met at the time of the Termination of Employment; provided further, however,
such portion shall be reduced by the number of shares of Common Stock previously
transferred to the Participant pursuant to the Performance-Vested Component of
the Award.
 
Pursuant to Section 2(d), the applicable shares of Common Stock underlying the
vested RSUs shall be transferred to the Participant within 30 days of the
Participant’s Termination of Employment.
 
(h) Fractional Shares.  In determining the number of shares of Common Stock to
be paid to a Participant (or his or her executor or personal representative)
pursuant to this Section 3, such number shall be rounded down to the nearest
whole number.
 
Section 4. Dividend Equivalent Rights.  In accordance with Section 8 of the
Plan, each RSU granted under the Award shall have a Dividend Equivalent Right
associated with it with respect to cash dividends on Common Stock that have a
record date after the Effective Date and prior to the Conversion Date upon which
the RSUs are settled for shares of Common Stock.
 
(a) Such Dividend Equivalent Rights shall be paid by crediting a hypothetical
bookkeeping account for the Participant with an amount of cash equal to the
amount of cash dividends that would have been paid on the dividend payment date
with respect to the number of shares of Common Stock underlying the unsettled
RSUs subject to the Award if such shares had been outstanding on the dividend
record date.  A Participant’s Dividend Equivalent Rights account shall not be
credited with interest or earnings.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Any Dividend Equivalent Rights: (i) shall be subject to the same terms and
conditions applicable to the RSU to which the Dividend Equivalent Right relates,
including, without limitation, the restrictions on transfer and the forfeiture
conditions contained in the Master Agreement; (ii) shall vest and become payable
upon the same terms and at the same time of settlement as the RSUs to which they
relate; and (iii) will be denominated and payable solely in cash.  The payment
of Dividend Equivalent Rights will be net of all applicable withholding taxes
pursuant to Section 5(h).
 
Section 5. Miscellaneous.
 
(a) Administration.  The Award shall be administered by the Committee.  The
Committee shall have authority to interpret the Award, the Award Certificate and
the Master Agreement, to prescribe rules and regulations relating to the Award,
the Award Certificate and the Master Agreement, to take any other actions it
deems necessary or advisable for the administration of the Award, the Award
Certificate and the Master Agreement and shall retain all general authority
granted to it under Section 2.2 of the Plan.  At the end of the Performance
Period, the Committee shall approve the Final Performance-Vested Number of RSUs
awarded to a Participant under an Award, which shall be the Performance-Vested
Component Number of RSUs.
 
(b) Amendment.  The terms of the Award, the Award Certificate and the Master
Agreement may be amended from time to time by the Committee in its sole
discretion in any manner that it deems appropriate; provided, however, that no
such amendment shall adversely affect in a material manner any right of a
Participant under any outstanding Award without the written consent of such
Participant.
 
(c) Adjustments.  Upon the occurrence of certain events relating to the
Company’s stock contemplated by Section 10.2 of the Plan (including, without
limitation, any reorganization, recapitalization, reclassification, Common Stock
dividend, Common Stock split, reverse Common Stock split or other similar
transaction), the Committee shall make adjustments in the number of RSUs then
outstanding and the number and kind of securities that may be issued in respect
of the Award.  No such adjustment shall be made with respect to any ordinary
cash dividend paid on the Common Stock.  Furthermore, the Committee shall adjust
the Performance Requirements referenced in Schedule A to the extent (if any) it
determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Company, or any other
similar special circumstances.
 
(d) Participant is Unsecured General Creditor.  The Participant and the
Participant’s heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any specific property or assets of the
Company.  Assets of the Company shall not be held under any trust for the
benefit of the Participant or the Participant’s heirs, successors, or assigns,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under the Award, the Master Agreement or the Plan.  Any and all
of the Company’s assets shall be, and remain, the general unrestricted assets of
the Company.  The Company’s sole obligation under the Award shall be merely that
of an unfunded and unsecured promise of the Company to pay the Participant in
the future, subject to the conditions and provisions of the Award, the Master
Agreement and the Plan.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) No Transferability; No Assignment.  Neither a Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the RSUs or the shares of Common Stock
and/or amounts, if any, payable under the Award, which are, and all rights to
which are expressly declared to be, unassignable and non-transferable.  No part
of the RSUs or the shares of Common Stock and/or amounts payable shall, prior to
actual payment, be subject to seizure, attachment, garnishment or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
 
(f) No Right to Continued Employment.  The terms and conditions of the Award,
the Award Certificate, the Master Agreement and the Plan shall not be deemed to
constitute a contract of employment between the Company and a Participant.  Such
employment is hereby acknowledged to be an “at will” employment relationship
that can be terminated at any time for any reason, or no reason, with or without
cause, and with or without notice, except as otherwise provided in a written
employment agreement.  Nothing in the Award, the Award Certificate, the Master
Agreement or the Plan shall be deemed to give a Participant the right to be
retained in the service of the Company as an employee or to interfere with the
right of the Company to discipline or discharge a Participant at any time.
 
(g) Limitation on Shareholder Rights.  A Participant shall have no rights as a
shareholder of the Company, no dividend rights and no voting rights with respect
to the RSUs and any shares of Common Stock underlying or issuable in respect of
such RSUs until such shares of Common Stock are actually issued to and held of
record by the Participant.  No adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the shares of Common Stock.
 
(h) Tax Withholding.
 
(i) Regardless of any action the Company takes with respect to any or all
federal, state or local income tax, employment tax or other tax related items
(“Tax Related Items”), the Participant acknowledges that the ultimate liability
for all Tax Related Items associated with the RSUs is and remains the
Participant’s responsibility and that the Company: (A) makes no representations
or undertakings regarding the treatment of any Tax Related Items in connection
with any aspect of the RSUs, including, but not limited to, the grant or vesting
of the RSUs, the delivery of the shares of Common Stock, the subsequent sale of
shares of Common Stock acquired at vesting and the receipt of any Dividend
Equivalent Rights; and (B) does not commit to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax Related Items.  Further, if Participant has relocated to a different
jurisdiction between the date of grant and the date of any taxable event,
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(ii) Prior to the relevant taxable event, the Participant shall pay or make
adequate arrangements satisfactory to the Company, in its sole discretion, to
satisfy all withholding and payment on account obligations for Tax Related Items
of the Company.  In this regard, the Participant authorizes the Company, in its
sole discretion, to satisfy the obligations with regard to all Tax Related Items
legally payable by the Participant with respect to the Award by withholding in
shares of Common Stock otherwise issuable to the Participant, provided that the
Company withholds only the amount of shares of Common Stock necessary to satisfy
the minimum statutory withholding amount using the Fair Market Value of the
shares of Common Stock on the Conversion Date.  Participant shall pay to the
Company any amount of Tax Related Items that the Company may be required to
withhold as a result of the Award that are not satisfied by the previously
described method.  The Company may refuse to deliver the shares of Common Stock
to the Participant if the Participant fails to comply with Participant’s
obligations in connection with the Tax Related Items as described in this
Section.
 
(i) Compensation Recovery Policy.  The compensation under the Award shall be
subject to being recovered under the Company’s compensation recovery policy, if
any, or any similar policy that the Company may adopt from time to time.  For
avoidance of doubt, compensation recovery rights to shares of Common Stock
issued under the Award shall extend to any proceeds realized by the Participant
upon the sale or other transfer of such shares of Common Stock.
 
(j) Section 409A Compliance.  The Award and the shares of Common Stock and
amounts payable under the Award are intended to comply with the requirements of
Section 409A so as to prevent the inclusion in gross income of any benefits
accrued hereunder in a taxable year prior to the taxable year or years in which
such amount would otherwise be actually distributed or made available to the
Participants.  The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.  Notwithstanding the terms of
Section 3, to the extent that a distribution to a Participant who is a
“Specified Employee” (as defined under Section 409A) at the time of his or her
Termination of Employment (other than by reason of death or Disability, but
including by reason of Retirement) is required to be delayed by six months
pursuant to Section 409A, such distribution shall be made on the first day of
the seventh month following the Participant’s Termination of Employment.  The
Company shall not be liable to any Participant for any payment made under this
Plan that is determined to result in an additional tax, penalty or interest
under Section 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Section 409A.
 
(k) Section 280G of the Code.  In the event that the accelerated vesting of the
RSUs or the amounts payable under the Award, together with all other payments
and the value of any benefit received or to be received by the Participant,
would result in all or a portion of such payment being subject to excise tax
under Section 4999 of the Code (the “Excise Tax”), then the Participant’s
payment shall be either (a) the full payment or (b) such lesser amount that
would result in no portion of the payment being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state, and local employment taxes, income taxes, and the Excise Tax, results in
the receipt by the Participant, on an after-tax basis, of the greatest amount of
the payment notwithstanding that all or some portion of the payment may be
taxable under Section 4999 of the Code.  Any such reduction shall be made by the
Company in compliance with all applicable legal authority, including Section
409A.  All determinations required to be made under this Section shall be made
by the nationally recognized accounting firm which is the Company’s outside
auditor immediately prior to the event triggering the payments that are subject
to the Excise Tax, which firm must be reasonably acceptable to the Participant
(the “Accounting Firm”).  The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and the
Participant.  Notice must be given to the Accounting Firm within 15 business
days after an event entitling the Participant to a payment under Section 3.  All
fees and expenses of the Accounting Firm shall be borne solely by the
Company.  The Accounting Firm’s determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code).
 
(l) Governing Law.  The implementation and interpretation of the Award and the
Master Agreement shall be governed by and enforced in accordance with the laws
of the State of New York without giving effect to the conflicts of law
provisions thereof, except for mandatorily applicable provisions of Maryland
law.


*           *           *           *           *
 

 
9

--------------------------------------------------------------------------------

 

HOME PROPERTIES, INC. 2011 STOCK BENEFIT PLAN
 
2014 RESTRICTED STOCK UNIT MASTER AGREEMENT
 
SCHEDULE A
 
The Committee has determined and specifies that the following shall apply to the
Performance-Vested Component:
 
 
Section 1. Performance Requirements.  The Final Performance-Vested number
awarded to the Participant at the end of the Performance Period is determined
based on three Performance Requirements: (a) Home Properties TSR, (b) the
Relative NAREIT All Equity REIT Index TSR and (c) the Relative NAREIT Apartment
Index TSR.
 
Section 2. Weightings.  The respective weightings of the Performance
Requirements set forth in Section 1(a) of this Schedule A applicable to the
Performance-Vested Component are as follows:
 
Performance Requirement
Weighting
Home Properties TSR
50%
Relative NAREIT All Equity REIT Index TSR
25%
Relative NAREIT Apartment Index TSR
25%

 
Section 3. Performance Goals.  The Committee determines the applicable
Performance Goals for each Performance Requirement, which are as follows:


Performance Requirements
Performance Goals
Threshold
Target
Maximum
Home Properties TSR
7%
9%
11%
Relative NAREIT All Equity REIT Index TSR
Home Properties TSR is better than -350 bps from the index return
Home Properties TSR is  50 bps  above the index return
Home Properties TSR is at least 500 bps above the index return
Relative NAREIT Apartment Index TSR
Home Properties TSR is better than -350 bps from the index return
Home Properties TSR is  50 bps  above the index return
Home Properties TSR is at least 500 bps above the index return

 
Section 4. Actual Performance.  The Committee reviews and approves the actual
Home Properties TSR, the Relative NAREIT All Equity REIT Index TSR and the
Relative NAREIT Apartment Index TSR for the Performance Period.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5. Performance Results.
 
(a) For each Performance Requirement, the number of RSUs that vest based on the
achievement of that Performance Requirement’s Performance Goals at Threshold, at
Target and at Maximum is the Performance Component Range of RSUs set forth in
the Participant’s Award Certificate at Threshold, at Target and at Maximum,
respectively, multiplied by that Performance Requirement’s Weighting, rounded
down to the nearest whole number.
 
(b) In the event that the Company’s actual performance does not meet the
Threshold for a Performance Requirement, no RSUs shall be earned for such
Performance Requirement.
 
(c) If the Company’s actual performance for the Performance Period is between
Threshold and Target for the Performance Requirement, the number of earned RSUs
for that Performance Requirement shall be determined using straight line
interpolation between the Threshold Number and the Target Number from the
Participant’s Performance Component Range of RSUs set forth in the Participant’s
Award Certificate, rounded down to the nearest whole number.
 
(d) If the Company’s actual performance for the Performance Period is between
Target and Maximum for the Performance Requirement, the number of earned RSUs
for that Performance Requirement shall be determined using straight line
interpolation between the Target Number and the Maximum Number from the
Participant’s Performance Component Range of RSUs set forth in the Participant’s
Award Certificate, rounded down to the nearest whole number.
 
(e) If the Company’s actual performance for the Performance Period is above
Maximum for a Performance Requirement, the number of earned RSUs shall be the
Maximum Number from the Participant’s Performance Component Range of RSUs set
forth in the Participant’s Award Certificate.
 
Section 6. Performance-Vested Component Number of RSUs.  The total number of the
RSUs subject to the Performance-Vested Component shall be the sum of the number
of RSUs that vest for each Performance Requirement.


EXAMPLE  (for illustration purposes only)
 
Suppose a Participant received an award and his or her Award Certificate
provided for a Performance-Vested Component Number of RSUs at Target of 1,000,
and a Performance Component Range of RSUs as follows:


Total Number
Target Number
Maximum Number
800
1,000
1,200

 
The Performance Requirements, Weightings and Performance Goals were as set forth
above in this Schedule A.
 
 
 
-ii-

--------------------------------------------------------------------------------

 

 
Suppose the performance results for the Performance Period are as follows:


Performance Requirement
Performance Result
Level Achieved
Home Properties TSR
9%
Target
Relative NAREIT All Equity REIT Index TSR
Home Properties TSR is  500 bps above the index return
Maximum
Relative NAREIT Apartment Index TSR
Home Properties TSR is  -349  bps from the index return
Threshold



Home Properties TSR Performance Requirement Number of RSUs would be 500 (1,000
at Target x 50% Weighting).


Relative NAREIT All Equity REIT Index TSR Performance Requirement Number of RSUs
would be 300 (1,200 at Maximum x 25% Weighting).


Relative NAREIT Apartment Index TSR Performance Requirement Number of RSUs would
be 200 (800 at Threshold x 25% Weighting).


Performance-Vested Component Number of RSUs would be 1,000 (500 + 300 + 200).




*           *           *           *         *

 
-iii-

--------------------------------------------------------------------------------

 
HOME PROPERTIES, INC.
2011 STOCK BENEFIT PLAN


2014 RESTRICTED STOCK UNIT AWARD CERTIFICATE


Home Properties, Inc., a Maryland corporation (together with its Subsidiaries,
the “Company”), hereby grants to the Participant as of the Effective Date set
forth below, a Restricted Stock Unit Award to receive Restricted Stock Units
(“RSUs”) as set forth below (the “Award”).  Each RSU subject to the Award
consists of a Restricted Stock Unit issued under the Home Properties, Inc. 2011
Stock Benefit Plan (the “Plan”).


Subject to attainment of the Service Requirements and Performance Requirements
set forth in the 2014 Restricted Stock Unit Master Agreement (the “Master
Agreement”), each RSU entitles the Participant to receive one share of Common
Stock for each vested RSU, as determined pursuant to the terms and conditions
set forth in the Master Agreement.


Participant:
 
 
Effective Date:
 
February 11, 2014
Performance Period:
 
January 1, 2014 through December 31, 2016
Service-Vested Component Number of RSUs:
 
 
Shares
 Value
Performance-Vested Component Number of RSUs at Target:
 
 
Shares
Value
 
Performance Component
 
Threshold Number
Target Number
Maximum Number
Range of RSUs:
 
 
 
 
Value $:
 
 
 
 



The Award is subject to the terms and conditions set forth in this Award
Certificate, the Plan and the Master Agreement. All terms and provisions of the
Plan and the Master Agreement, as the same may be amended from time to time, are
incorporated and made part of this Award Certificate. If any provision of this
Award Certificate is in conflict with the terms of the Plan or the Master
Agreement, then the terms of the Plan or the Master Agreement, as applicable,
shall govern. All capitalized terms used in this Award Certificate and not
defined herein shall have the meanings assigned to them in the Plan or the
Master Agreement. The Participant hereby expressly acknowledges receipt of a
copy of the Plan and the Master Agreement.


THE PARTICIPANT KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES HIS OR HER
RIGHT TO A TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW IN ANY ACTION OR OTHER
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE AWARD AND THE TRANSACTIONS IT
CONTEMPLATES. THIS WAIVER APPLIES TO ANY ACTION OR OTHER LEGAL PROCEEDING,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTICIPANT ACKNOWLEDGES
THAT HE OR SHE HAS RECEIVED THE ADVICE OF COMPETENT COUNSEL, OR THE OPPORTUNITY
TO DO SO.


Signature: ________________________________


PrintName:______________________________

 
-iv-

--------------------------------------------------------------------------------

 
